Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 16-17 and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 24 and 27 of copending Application No. 16470262 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16470262 teaches the following claim elements:
Regarding Claim 16, 16470262 teaches a flexo-plate manufacturing method (a flexo-plate manufacturing method, Claim 24 Line(s) 1) comprising:
filling a vat having a transparent bottom with a curable liquid (Claim 24 Line(s) 2), which is stored in a tank (Claim 24 Line(s) 3), by opening a first valve (Claim 24 Line(s) 3);
moving a manufacturing platform a first vertical distance to create a first layer of the curable liquid between the manufacturing platform and the transparent bottom of the vat (Claim 24 Line(s) 5-7);
exposing the first layer of the curable liquid from underneath the vat (Claim 24 Line(s) 9-10) and through the transparent bottom (Claim 24 Line(s) 6-7) using a first illuminator that includes a matrix of addressable pixels (Claim 27 Line(s) 4);
moving the manufacturing platform a second vertical distance to create a second layer of the curable liquid between the manufacturing platform and the transparent bottom of the vat (Claim 24 Line(s) 15-17); and
exposing, through the first illuminator and the transparent bottom of the vat (Claim 24 Line(s) 17-19)
the second layer using a second illuminator (Claim 27 Line(s) 8),
the first illuminator being partially or fully transparent (see where the illumination subsystem is a transparent OLED illumination system, Claim 27 Line(s) 5);
wherein the second illuminator includes a scanning light beam (Claim 27 Line(s) 8). 
Regarding Claim 17, 16470262 teaches the flexo-plate manufacturing method according to the Claim 16,
wherein the first illuminator is selected from the group consisting of a transparent OLED illuminator (see where the first illumination subsystem is a transparent OLED illumination system, Claim 27 Line(s) 5),
Regarding Claim 21, 16470262 teaches the flexo-plate manufacturing method,
further comprising:
purging the curable liquid in the vat through a purge valve into a waste tank or into the tank (Claim 24 Line(s) 9-12);
filling the vat with a second curable liquid that is stored in a second tank by opening a second valve (see where the curable liquid in the vat can occur through a valve to either a waste tank or to the first tank, Claim 24 Line(s) 11-14);
exposing a layer of the second curable liquid with the second illuminator (Claim 24 Line(s) 19). 
Regarding Claim 22, please see the rejection for Claim 21.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-22 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by HONDA (US-20090184444-A1), hereafter referred to as HONDA.  
Regarding Claim 16, HONDA teaches a flexo-plate manufacturing method comprising:
filling a vat (container 34, Figure(s) 1 and Paragraph(s) 0030) having a transparent bottom (glass window 35, Figure(s) 1 and Paragraph(s) 0030) with a curable liquid (ultra violet curable resin 36, Figure(s) 1 and Paragraph(s) 0030),
which is stored in a tank (The examiner considers that the tank for storing a curable liquid is implicitly present)
by opening a first valve (see where valve 37 is connected o nozzle 38 and controls the supply of ultraviolet curable resin 36 to the nozzle 38, Figure(s) 1 and Paragraph(s) 0037);
moving a manufacturing platform a first vertical distance (see where the driving unit 40 moves the YZ stage 39 in the y-axis direction and the z-axis direction, Figure(s) 1 and Paragraph(s) 0041) to create a first layer of the curable liquid between the manufacturing platform and the transparent bottom of the vat (see where the drive unit 40 movement of the YZ stage until the distance between the glass window 35 and cured layer 41 is equivalent to the thickness of one cured layer, Figure(s) 1 and Paragraph(s) 0041);
exposing the first layer of the curable liquid from underneath the vat and through the transparent bottom using a first illuminator that includes a matrix of addressable pixels (see where the spatial light modulator receives a driving signal for controlling each of the pixels in the liquid crystal panel, Paragraph(s) 0059);
moving the manufacturing platform a second vertical distance to create a second layer of the curable liquid between the manufacturing platform and the transparent bottom of the vat (see where the driving unit 40 moves the YZ stage 39 in the y-axis direction and the z-axis direction, Figure(s) 1 and Paragraph(s) 0041; and see where a layer is formed based on a thickness, Paragraph(s) 0041; and see where there are multiple cured layers formed by emitting light, Paragraph(s) 0010); and
exposing through the first illuminator and the transparent bottom of the vat (see where the exposure is performed on an area of the ultraviolet curable resin 36 between the glass window 35 and the YZ stage 39, Paragraph(s) 0034, and see where the container 34 is disposed  above the objective lens 31A, Paragraph(s) 0037)) ,
the second layer using a second illuminator (see where the optical system 31 includes an objective lens 31A and a beam-scanning optical system 72, Figure(s) 4 and Paragraph(s) 0051; thus, there is a second illuminator),
the first illuminator being partially or fully transparent (see where the optical system 31 has an objective lens, Figure(s) 4 and Paragraph(s) 0051);
wherein the second illuminator includes a scanning light beam (see where the beam-scanning optical system is controlled by the control device 120, Paragraph(s) 0065)
Regarding Claim 17, HONDA teaches the flexo-plate manufacturing method according to the Claim 16,
wherein the first illuminator is an LCD illuminator (see where the special light modulator 86 is a liquid crystal panel, Paragraph(s) 0058; and see where the light source 81 may be a LED arranged in an array, Paragraph(s) 0053) or a digital micromirror illuminator (see where the alternative transmissive liquid crystal panel is a digital micromirror device, Paragraph(s) 0061). 
Regarding Claim 18, HONDA teaches the flexo-plate manufacturing method,
wherein a resolution in each of an X dimension and a Y dimension of the first illuminator is lower than a resolution of the second illuminator (see where the special light modulator 86 comprises a liquid crystal panel 81 and a beam-scanning optical system 72, Paragraph(s) 0058; and see where the beam-scanning optical system 72 comprises a laser beam, Paragraph(s) 0066); and
the second illuminator includes a two-photon polymerizator (see where the beam scanning optical system comprises a laser beam, Paragraph(s) 0066). 
Regarding Claim 19, HONDA teaches the flexo-plate manufacturing method,
wherein a resolution in each of an X dimension and a Y dimension of the first illuminator is lower than a resolution of the second illuminator (see where the special light modulator 86 comprises a liquid crystal panel 81 and a beam-scanning optical system 72, Paragraph(s) 0058; and see where the beam-scanning optical system 72 comprises a laser beam, Paragraph(s) 0066); and
the second illuminator includes a two-photon polymerizator (see where the beam scanning optical system comprises a laser beam, Paragraph(s) 0066). 
Regarding Claim 20, HONDA teaches the flexo-plate manufacturing method,
wherein the first layer exposed by the first illuminator has a thickness that is greater than a thickness of the second layer exposed by the second illuminator (see where the YZ stage 39 can move in the y-axis direction to create a distance between the glass window 35 and the cured layer such that the thickness is equivalent to one cured layer, Paragraph(s) 0041). The examiner considers that the thickness is capable of being adjustable because the driving unit 40 and YZ stage 39 are controlled by a control device 120 (Paragraph(s) 0033). 
Regarding Claim 21, HONDA teaches the flexo-plate manufacturing method,
further comprising:
purging the curable liquid in the vat through a purge valve into a waste tank or into the tank (see where the removal of the residual resin 61 is ejected by the opening of valve 51A of an outlet pipe 51, Paragraph(s) 0047);
filling the vat with a second curable liquid that is stored in a second tank by opening a second valve (see where the control device then opens valve 52A of an inlet pipe 52 to inject an amount of ultraviolet curable resin 36 into the container 34 for forming a subsequent cured layer, Figure(s) 2 and Paragraph(s) 0047);
exposing a layer of the second curable liquid with the second illuminator (see where the one-shot exposure optical system 71 has a beam scanning optical system 72 and light source 91 that is used for beam scanning, Paragraph(s) 0067). 
Regarding Claim 22, HONDA teaches the flexo-plate manufacturing method,
further comprising:
purging the curable liquid in the vat through a purge valve into a waste tank or into the tank (see where the removal of the residual resin 61 is ejected by the opening of valve 51A of an outlet pipe 51, Paragraph(s) 0047)
filling the vat with a second curable liquid that is stored in a second tank by opening a second valve (see where the control device then opens valve 52A of an inlet pipe 52 to inject an amount of ultraviolet curable resin 36 into the container 34 for forming a subsequent cured layer, Figure(s) 2 and Paragraph(s) 0047);
exposing a layer of the second curable liquid with the second illuminator (see where the one-shot exposure optical system 71 has a beam scanning optical system 72 and light source 91 that is used for beam scanning, Paragraph(s) 0067). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-26 and 28-30 are rejected under 35 U.S.C § 103 as being unpatentable over HONDA, as applied to the previous claims, in view of BAJAJ (US-20160114458-A1), hereafter referred to as BAJAJ.
Regarding Claim 23, HONDA teaches the optical molding apparatus with a transparent window, ultraviolet curable resin, first illuminator liquid crystal panel, second illuminator laser beam, platform, 
Regarding Claim 23, BAJAJ teaches the flexo-plate manufacturing method,
wherein the curable liquid includes one or more radically polymerizable groups selected from the group consisting of acryloylmorpholine, isobornylacrylate, 2-ethylhexylacrylate, laurylacrylate, tetrahydrofurfurylacrylate, vinylcaprolactam, phenoxyethylacrylate, polyethylene glycol monoacrylate, polyethylene glycol diacrylate, polypropylene glycol monoacrylate, polypropylene glycol diacrylate, triethylene glycol diacrylate, 1, 6- hexanediol diacrylate, pentaerythritol triacrylate, pentaerythritol tetra acrylate, neopentyl glycol diacrylate, polyester diacrylate, epoxy diacrylate, the curable liquid includes one or more elastomeric compounds selected from the group consisting of copolymers of butadiene and styrene, copolymers of isoprene and styrene, styrene-diene-styrene triblock copolymers, nitrile elastomers, elastomeric polyurethanes and polyesters, elastomeric polymers and copolymers of acrylates, elastomeric polymers and copolymers of olefins (see where the first and second polishing elements 204 and 206 may contain at least one oligomeric or polymeric segment selected from polyolefins, polyethers, polyurethanes, polyurethane acrylates, epoxy acrylates, polyester acrylates, polystyrenes, etc., Paragraph(s) 0125). The examiner considers that BAJAJ teaches the same genus as the “elastomeric polymers and copolymers of acrylates” because BAJAJ teaches the “polyester acrylates” in Paragraph(s) 0125. Additionally, BAJAJ teaches the “polyacrylonitriles” in Claim 5. See MPEP 2144.08 I. 
and the curable liquid includes one or more elastomeric compounds selected from the group consisting of copolymers of butadiene and styrene, copolymers of isoprene and styrene, styrene-diene-styrene triblock copolymers, polybutadiene, polyisoprene, nitrile (see where the first and second polishing elements 204 and 206 may contain at least one oligomeric or polymeric segment selected from polyolefins, polyethers, polyurethanes, polyurethane acrylates, epoxy acrylates, polyester acrylates, polystyrenes, etc., Paragraph(s) 0125). 
HONDA and BAJAJ are analogous in the field of vat lithography. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HONDA'(s) ultraviolet curable resin 36 with BAJAJ'(s) first and second polishing elements 204 and 206 composed of oligomeric or polymeric segments, because mixed free radical and cationic cure systems are often used to save cost and balance physical properties (Paragraph(s) 0135). 
Regarding Claim 24, HONDA is silent to the second layer defining a portion of the elastomeric floor. However, BAJAJ teaches the flexo-plate manufacturing method,
wherein the second layer defines a portion of an elastomeric floor (see where there is a second layer 348 that is deposited over a first layer 346, Figure(s) 3A-3C and Paragraph(s) 0095).
HONDA and BAJAJ are analogous in the field of vat lithography. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HONDA'(s) subsequent curable resin layer with BAJAJ'(s) first and second polishing elements 204 and 206 composed of oligomeric or polymeric segments, because mixed free radical and cationic cure systems are often used to save cost and balance physical properties (Paragraph(s) 0135).
Regarding Claim 25, HONDA is silent to the first layer having a hardness that is different from the hardness of the second layer after being cured (see where the subsequent cured layer may become semi-cured if the regions subjected to exposure from the previous forming process is exposed to ultraviolet light during the current forming process  of a cured layer 41, Paragraph(s) 0048). Alternatively, if it is not clearly envisaged that HONDA teaches a difference in hardness between layers, BAJAJ teaches the flexo-plate manufacturing method,
wherein the first layer after being cured has a hardness that is different from a hardness of the second layer after being cured (see where the first polishing element 204c may be formed from a hard material and the second polishing element 206c may be formed from a soft material, Paragraph(s) 0074).
HONDA and BAJAJ are analogous in the field of vat lithography. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HONDA'(s) ultraviolet curable resin 36 with BAJAJ'(s) first and second polishing elements 204 and 206 composed of oligomeric or polymeric segments, because a softer material would have increased flexibility (Paragraph(s) 0126).
Regarding Claim 26, HONDA is silent to a third layer, though it is presumed that any subsequent layer could be a third layer. Alternatively, if it is not clearly envisaged that HONDA teaches a third layer with a third curable liquid, BAJAJ teaches the flexo-plate manufacturing method:
further comprising:
applying a third layer of the curable liquid (see where there is a third polishing pad, Paragraph(s) 0006; and see where the first precursor 356 and the third precursor 366 each comprise an oligomer, Paragraph(s) 0108; and see where there are described first, second and third layers, Paragraph(s) 0116; and see where the precursors are described as curable liquids, Paragraph(s) 0012)
or applying a third curable liquid (see where the third precursor can be mixed with a fourth precursor 367 and a diluent 368 to form a second new printable ink composition, Paragraph(s) 0108); and
exposing the third layer or the third curable liquid with the first illuminator (see where there are three distinct polishing cycles that involve exposing the curable liquid to an electromagnetic source, Paragraph(s) 0146). 
HONDA and BAJAJ are analogous in the field of vat lithography. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HONDA'(s) subsequent layer with BAJAJ'(s) third polishing pad composed of oligomeric or polymeric segments, because a third surface would produce a third removal rate and surface finish on the surface of the substrate (Paragraph(s) 0006).
Regarding Claim 28, HONDA is silent to the first layer being transparent. However, BAJAJ teaches the flexo-plate manufacturing method,
wherein the first layer defines an elastomeric floor including a transparent, semi- transparent, or translucent floor (see where the polishing pad 700 has one or more observation windows 710, Figure(s) 1 and Paragraph(s) 0175). 
HONDA and BAJAJ are analogous in the field of vat lithography. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HONDA'(s) first layer with BAJAJ'(s) one or more observation windows, because the windows allow observation of the substrate being polished (Paragraph(s) 0006).
Regarding Claim 29, please see the rejection for Claim 28.
Regarding Claim 30, HONDA is silent to the first layer being composed of self-adhesives. However, BAJAJ teaches the flexo-plate manufacturing method,
wherein the self-adhesive includes a crosslinked polymer based on carboxylated nitrile, silicone, polychlorophene, or polyurethane (see where the backing layer 806 may be formed from nitrile, silicone, polychlorophene, or polyurethane, Figure(s) 8 and Paragraph(s) 0177).
HONDA and BAJAJ are analogous in the field of vat lithography. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HONDA'(s) firs layer with BAJAJ'(s) backing layer 806 so that under pressure the backing layer may allowed the corrugated subsequent layers to collapse as the backing layer compresses (Paragraph(s) 0176).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743